Title: To George Washington from Burgess Ball, 15 July 1794
From: Ball, Burgess
To: Washington, George


               
                  Dear sir,
                  Bigg Spring [Va.] 15th July—94
               
               I recd yours in Answer to mine respecting a Manager for a Tilt Hammer, and, if I finally conclude on erecting one, (of which I begin now to be a little doubtful) I will trouble you with an advertisement for the Philada & N: York papers.
               Mr Crow, one of your Overseers, being in this Neighbourhood looking for a Place, has today applyed to me, and, from a recommendation which he shew’d me from Mr Pearce, I’m inclined to think he will suit me; but, I wish’d not to say anything conclusive to him ’till I shou’d write to you on the Subject. I have this year been extremely injured by having a Man who was not qualifyed, and am very desireous of getting one, who understands Farming, and who will manage Negroes to Advantage—As this Man intends to move, if you think he will suit me, I will gladly employ him—I have put him off for the present, and shall be much obliged to you if you’ll write me immediately, if you can have so much leasure, as I cannot determine him ’till I hear from you.
               I thank God I continue to mend in health and my Family are all pretty well, so that we hope this place will not be so sickly as
                  
                  we apprehended. Fanny joins in best respects to Mrs Washington and yourself, & I am Dear sir Yr Affect. Hbe servt
               
                  B. Ball
               
            